Opinion of the Court
PER CURIAM:
The accused’s conviction for desertion, terminated by apprehension, was affirmed by a board of review. He now petitions this Court to review a number of alleged errors.
Except for one matter, the evidence is sufficient to support the findings of guilty. The single exception relates to the sufficiency of the evidence to support the finding of apprehension. The only evidence bearing on the manner of the termination of accused’s absence is contained in a stipulation which provides, in part, that the accused was “apprehended wearing civilian clothes in Columbus, Mississippi, by civil police on 8 October 1953. Private Orr was returned to military control 13 October 1953.” There is no substantial difference between this stipulation and those considered by us in United States v. Cowans, 4 USCMA 308, 15 CMR 308, and United States v. Salter, 4 USCMA 338, 15 CMR 338. For the reasons set out in those cases, we hold that the stipulation here is insufficient to establish beyond a reasonable doubt that the accused’s absence was terminated by apprehension.
We have carefully considered the accused’s other assignments of error and find no merit in any of them.
The finding of apprehension is set' aside. The record is returned to The Judge Advocate General of the Army for submission to a board of review for redetermination of an appropriate sentence.